IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                No. 126 MM 2015

                    Respondent


             v.


KATHY JO BELL,

                    Petitioner


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2015, the Petition for Leave to File Petition

for Allowance of Appeal is GRANTED. Although counsel has failed to show that the

untimeliness was due to anything other than his own negligence, Petitioner is entitled to

a counsel-filed Petition for Allowance of Appeal. See Pa.R.Crim.P. 122. Counsel is

DIRECTED to file the already-prepared Petition for Allowance of Appeal within 5 days.